Citation Nr: 1535240	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-33 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for a right knee disability, including as secondary to left knee degenerative arthritis, status post total left knee replacement.



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard from December 1, 1972 to October 1973, with subsequent periods of active duty for training (ACDUTRA).

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In his substantive appeal (VA Form 9), the Veteran indicated his desire to testify at a Travel Board hearing at the RO.  In February 2015, the RO received a letter from the Veteran withdrawing his prior hearing request.  For this reason, this appeal may proceed without the benefit of a hearing transcript.  See 38 C.F.R. § 20.704(e) (2014).

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 1973, during a period of ACDUTRA, the Veteran injured his left knee.  He was later diagnosed with medial meniscus tear.  In July 1975, VA granted service connection for a left knee disability.  The Veteran had a total left knee replacement in July 2008.  Radiology reports taken shortly before this surgery indicate the presence of degenerative arthritis in both knees, with the left knee being more severe than the right.

In May 2009, the Veteran applied for service connection for a right knee disability, claiming that "my right knee is secondary to my service connected disability in my left knee."  To support the Veteran's claim, the orthopedist who performed the left knee replacement operation wrote a letter, indicating that right knee arthritis was related to the Veteran's left knee condition.  The orthopedist explained that, as a result of the injury to his left knee, the Veteran put unusual strain on his right knee.  The orthopedist wrote: "I would give about 10% of the right knee problem as a consequence of the left knee problem."

For assistance in deciding the Veteran's claim, the AOJ arranged for him to be examined by a VA physician in June 2009.  After his examination and a review of x-ray images of the Veteran's right knee, the physician formed negative opinions on the issues of causation ( i.e., did his service connected left knee disability cause arthritis in the Veteran's right knee?) and aggravation (did his service connected left knee disability permanently worsen his right knee arthritis?)  In his report, the physician explained his first conclusion by noting that the Veteran injured his left knee in 1973, but right knee arthritis was not discovered until 2007.  The examiner also wrote that "[The Veteran] has also worked in hard labor usually doing kneeling, bending, lifting etc. on his farm which would advance his arthritis in all his joints and spine."

After further development of the evidence, the AOJ determined that, although the June 2009 VA examiner acknowledged the contrary opinion of the Veteran's orthopedist, he did not adequately explain why he disagreed with the orthopedist.  The AOJ therefore arranged for a new examination with a VA physician assistant in September 2011.  The physician assistant diagnosed the Veteran with right knee osteoarthritis.  At the time of the examination, the physician assistant noted that the Veteran walked with a normal gait.  She also summarized the Veteran's statements indicating that he "would use his [right] knee to compensate for the injured [left] knee. . . He no longer has pain or instability in the [left] knee [post-surgery].  This also helped the right knee."  

Like the June 2009 VA examiner, the physician assistant concluded that the Veteran's right knee arthritis was neither caused nor aggravated by his left knee injury.  To support this conclusion, the examiner emphasized the Veteran's normal gait, the results of range of motion tests of the right knee (showing 110 degrees flexion 0 degrees extension), and his ability to perform repeated range of motion exercises without additional limitation in range of motion.  Immediately after quoting part of the contrary opinion of the Veteran's orthopedist - "additional strain on the right knee, over time . . ." - the examiner wrote, "[the Veteran] has worked multiple occupations, that would also cause 'additional strain of the right knee.'"     

When VA undertakes to provide an examination when developing a service connection claim, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  Unfortunately, the Board must remand this case because, on the issue of aggravation, neither the June 2009 nor the September 2011 opinion is adequate for purposes of deciding this claim.

As the AOJ correctly determined, the June 2009 VA examiner did not adequately explain the reason for his disagreement with the Veteran's orthopedist.  While it is certainly possible that the Veteran's physically demanding jobs might also place strain on the Veteran's right knee, the examiner did not explain why he believed this explanation to be more likely than the explanation suggested by the orthopedist.  
The examiner also emphasized the length of time between the knee injury and the initial development of right knee arthritis.  But this argument is substantially undermined by a second letter from the physician's orthopedist, dated July 2009, in which the orthopedist made clear that he believed that the unusual strain placed on the Veteran's right knee as a result of his left knee injury caused right knee arthritis to develop gradually over time.   

The second examiner repeated the statement of the June 2009 examiner about the Veteran's physically demanding jobs.  She also emphasized the Veteran's normal gait.  This explanation is inadequate because, before the September 2011 VA examiner had an opportunity to observe his gait, the Veteran had a left knee replacement operation which was, according to the Veteran's VA and private medical records, substantially successful.  Indeed, the medical history section of the September 2011 VA examination report indicates that the Veteran experienced "a lot less pain" since his surgery.  Medical records from before the June 2008 operation - including VA examinations arranged during the development of claims for an increased disability rating for the left knee - describe the Veteran's gait as abnormal.  The range of motion tests, which were also discussed by the examiner, are relevant to the disability rating which should be assigned to the Veteran's right knee arthritis if service connection is granted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).  If it was permanently aggravated by another service-connected disability, right knee arthritis will be service-connected regardless of whether range of motion is less than normal.  See 38 C.F.R. § 3.310(b) (2014).

For these reasons, it appears that, on the issue of aggravation, the contrary opinion of the Veteran's orthopedist may be entitled to greater weight.  Unfortunately, the Board still does not have enough information to decide the claim because VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).  The Board therefore finds that the AOJ should attempt to obtain an addendum opinion on the baseline and current levels of severity of the Veteran's right knee arthritis.

Additionally, on remand, any outstanding treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2. After obtaining any identified and outstanding records, refer the claims file to an appropriate medical professional for preparation of an addendum opinion.  The entire claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  If an examination is necessary, one must be provided.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected left knee injury caused a permanent increase in severity of his current right knee arthritis.  In entering this opinion, or one as to direct secondary etiology, his altered gait as noted should be considered.  If so, the examiner must report the baseline level of severity of the nonservice-connected disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.  If it is concluded that the right knee disorder is proximately due to or the result of the left knee impairment, that too should be clearly set out.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim, and that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  See 38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review each examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures.

5. After completing the above actions, and any other development that may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the Veteran's claim for entitlement to service connection for a right knee disability, to include as secondary to left knee degenerative arthritis, status post total left knee replacement.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran. After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






